Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 12-18, drawn to a pharmaceutical composition comprising deuterated N-acetylcysteine amide (NACA-d3) or a physiologically acceptable salt thereof, having a deuterium enrichment  above the natural abundance of deuterium; and D3-N-acetyl cysteine amide, or a physiologically acceptable derivative thereof, having a deuterium enrichment above the natural abundance of deuterium, classified in C07C 323/41.

II.	Claims 6-9 and 19-20, drawn to a method of making  (2R,2R’)-3,3’-disulfanediyl bis(2-acetamidopropanamide) (diNACA) comprising the steps of: forming L-Cystine dimethylester dihydrochloride from L-cystine by the reaction delineated in claim 6; and forming DiNACMe from L-cystine Dimethylester Dihydrochloride as delineated in claim 16; and generating DiNACA from Di-NACMe by the equation, classified in C07C 319/12.
s 1-5 and 10-11, drawn to a method of treating a disease associated with oxidative damage, comprising administering a pharmaceutical composition comprising (2R,2R’)-3,3’-disulfanediyl bis(2-acetamidopropanamide)diNACA) to a patient in need thereof, classified in C07C 323/40.

Inventions I, II, and III are related as a composition, a method of making, and a method of treating.  These inventions as claimed can be shown to be distinct if either or both of the following can be shown:  1) the method of making or method of use as claimed can make another materially different product or can be used to treat a disease utilizing the product or 2) the composition as claimed can be used in materially different method (See MPEP 806.05 (h)).  In this particular application, the composition claimed by applicant can be made in a materially different method, such as the method of converting the carboxylic acid portion of the molecule into an amide using Dicyclohexylcarbodiimide (DCC).  

As for inventions II and III, they are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally different.  The invention of group III is drawn to treating a disease using the diNACA composition.  The invention of group II, 

Moreover, according to 37 C.F.R. 1.142, if two or more independent and distinct inventions are claimed in a single application (in this instance, a composition and a method of using), the Examiner in an Office action can require the applicant in the reply to that action to elect an invention to which the claims will be restricted.  
Consequently, due to the reasons listed above, these inventions are distinct and are mutually exclusive.  Moreover, a search required for Group I (i.e. the composition) is not required for Group II (i.e. the method of making) or Group III (i.e. the method of use) as they entail searches in different databases.  Accordingly, a search for all groups would pose an undue burden on the Office (see MPEP § 808.02).  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Species Election

In addition, this application contains claims that are directed to more than one species of the generic inventions.   Specifically, the claims are directed to treating various diseases that possess contrasting etiology and mechanism of action (see cataracts which affect the eyes vs. asthma which affects the lungs, two contrasting organs).  Thus, once applicant has selected a specific group to be examined, applicant 
Thus, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.

For group III listed above:

-Specifically, applicant is required to elect a particular disease associated with oxidative damage to be treated in the method of group III.  Alternatively, applicant may elect a specific disease associated with oxidative damage listed in claims 3, 4 or 11.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed. Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/14/2022